J-S10022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW GIBSON                             :
                                               :
                       Appellant               :   No. 602 MDA 2021

         Appeal from the Judgment of Sentence Entered March 23, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0005146-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

CONCURRING MEMORANDUM BY COLINS, J.:                 FILED: AUGUST 29, 2022

        I concur with the Majority’s disposition of Appellant’s challenges to the

admission of his after-the-fact statement to a witness, the sufficiency of the

evidence, and the legality of the no-contact order condition of his sentence. I

write separately because, even though no challenge has been raised

concerning the discretionary aspects of Appellant’s sentence, I feel compelled

to note that the prison term imposed in this case is substantial for an assault

consisting of one punch.

        I am cognizant, based on my review of the certified record, that the

sentence here appears to be within the standard range recommended by our

Sentencing Guidelines. At the same time, I am troubled that one punch –

even one thrown at a victim in a defenseless position, and which caused

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S10022-22



serious bodily injury – would merit a prison term befitting intentional acts that

would cause the same result or other reckless acts that result in a homicide.

      I agree that the evidence overwhelmingly sustains an aggravated

assault conviction involving the infliction of serious bodily injury and

acknowledge that Appellant’s sentence is based on a high prior record score,

but I believe the sentence here highlights a circumstance where the

Sentencing Guidelines produce an inequitable recommendation. By setting an

offense gravity score of eleven for all aggravated assault convictions under 18

Pa.C.S. § 2701(a)(1) involving the infliction of serious bodily injury, I believe

the Sentencing Guidelines unevenly treat a wide array of criminal acts,

involving varying levels of culpability and mental states, as the same for

sentencing purposes. A callous sucker punch consisting of extremely reckless

conduct should be treated differently, for sentencing purposes, from an

intentional armed assault that produces the same result.

      I am unable to opine on whether the sentence in this case constitutes

an abuse of discretion in the absence of a sentencing transcript, and an opinion

on that matter would be obiter dictum in the absence of a discretionary

sentencing claim at issue. In any event, fundamental fairness dictates that I

point out that the Sentencing Guidelines lack appropriate nuance when they

are applied to aggravated assaults like the one committed by Appellant.




                                      -2-